Claims 33-52 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-35 and 37-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safir et al. (US 5,085,682; patented February 4, 1992).
Applicant’s Invention


Determination of the scope and the content of the prior art (MPEP 2141.01)
Safir discloses a seed treated with an isoflavonoid applied at about the time of planting (claim 8).  The isoflavonoid is preferably applied to seed by coating (column 7, lines 45-47).  Safir et al. teach compositions for stimulating the growth of vesicular-arbuscular mycorrhizal (VAM) fungi comprising isoflavonoids, preferably isoflavonoids of the formula below where R1, R2 and R3 are hydrogen, hydroxyl (OH) and alkoxyl (abstract). 

    PNG
    media_image1.png
    150
    339
    media_image1.png
    Greyscale
 
The formula teach genistein when R1, R2 and R3 are OH and daidzein when R2 and R3 are OH and R1 is H (abstract).  The isoflavonoid is combined with a plant material selected from seed or a propagule, preferably the isoflavonoid is coated on the seed to stimulate growth of the plant material (column 5, lines 20-67; column 7, lines 45-61).  Isoflavonoids can also be mixed with an herbicide or pesticide (column 8, lines 58-66).  Preferred plant materials are corn, wheat and other crop plants (column 7, 

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
Safir et al. teaches applying isoflavonoids as a coating to seeds but only shows examples where the seeds are allowed to germination and isoflavonoids are added to soil.  Safir supports a finding that it would have been obvious to provide the isoflavonoid as a simple coating on the seed and then sow it into soil.


Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art to utilize the teachings of Safir et al. at the time of the instant invention to coat seed with isoflavonoids and stimulate growth with a reasonable expectation of success.  One of ordinary skill in the art would been motivated to coat seeds with isoflavonoids because Safir et al. teach that the isoflavonoids can be applied to seed as a simple coating before seeds are sown into soil.
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
Applicant argues that since the abstract of Safir does not specify genistein and/or daidzein and they are not taught as preferred isoflavonoids in Table 1, Safir does not teach a composition comprising genistein and/or daidzein.  The Examiner is not persuaded by this argument because Safir teaches both genistein and/or daidzein within the formula when R1, R2 and R3 are OH and when R2 and R3 are OH and R1 is H (abstract).  The isoflavonoid is combined with a plant material selected from seed or a propagule. Preferably the isoflavonoid is coated on the seed to stimulate growth of the plant material (column 5, lines 20-67; column 7, lines 45-61).  Isoflavonoids can also be mixed with an herbicide or pesticide (column 8, lines 58-66).  Therefore, Safir teaches it would have been obvious to treat a seed with genistein and/or daidzein to stimulate growth at the time of the present invention.
Applicant further argues that Safir demonstrates that genistein was not effective for improving plant growth.  The Examiner acknowledges this argument, however the claims are drawn to seed treated with genistein, rather than a method of improving plant growth.  Furthermore, data presented in figure 1 analyzes the effects of genistein in clover and does not show results for other plants.  MPEP 2123 states that disclosed examples In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Therefore, the Examiner maintains that Safir teaches that it would have been obvious to treat seed with isoflavonoids selected from genistein and/or diadzein with a reasonable expectation of success.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safir et al. (US 5,085,682; patented February 4, 1992), as applied to claim 33-35 and 37-52, in view of Bryla et al. (Mycorrhizal Response of Two Tomato Genotypes Relates to their Ability to Acquire and Utilize Phosphorous, Annals of Botany, 82, 849-857, 1998).
Applicant’s Invention
Applicant claims treated seed comprising plant seed coated with a composition comprising at least one isoflavonoid devoid of nitrogen-fixing bacteria.

Determination of the scope and the content of the prior art (MPEP 2141.01)


Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)

Safir et al. do not teach tomato seeds.  It is for this reason that Bryla et al. is joined.
Bryla et al. teach plant response of tomatoes to mycorrhizal fungi during reproductive growth (abstract).  Seeds of tomatoes responsive to mychorrhizal infection were analyzed before planting (page 850, paragraph 2).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Safir et al. and Bryla et al. at the time of the instant invention to include treating tomato seed with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to coat tomato seeds with the isoflavonoids because Bryla et al. teach that tomato seeds are known to be responsive to mychorrhizal infection and therefore adding isoflavonoids on the seeds would aid in improving plant growth.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/         Primary Examiner, Art Unit 1617